                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    FRANKFORT

CIVIL ACTION NO. 3:18-CV-73-EBA

JACOB ALBERT SCOTT GRANT,                                                         PLAINTIFF,

V.                                      JUDGMENT

NANCY A. BERRYHILL, Acting
Commissioner of Social Security Administration,                                DEFENDANT.

       In compliance with Fed.R.Civ.P. 58, and pursuant to Sentence Four of 42 U.S.C. ' 405(g),

       IT IS HEREBY ORDERED AND ADJUDGED that:

       (1)    the administrative decision is AFFIRMED; and

       (2)    the above-styled action is STRICKEN from this Court’s active docket.

       Signed March 9, 2020.
